DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered. Claims 6 has been canceled, claims 1-5 and 7-22 remain pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 8 of copending Application No 16861334. Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 1 in U.S. Patent Application 16861334 also defines a method of generating a display for viewing in a view through an eyepiece of a microscope, comprising: determining a pose of a head of the microscope relative to a subject; at least one of determining a target within the subject; and displaying a target graphical representation at the determined or recalled location of the target for simultaneous viewing with a live view of the subject with the eyepiece. It would have been obvious to one of ordinary skill in the art to notice claim 1, 11, 18 and claim 1 in U.S. Patent Application 16861334 are almost identical. All of claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. 
The claim does not recite evaluating a fluorescence from the subject; determining a target boundary based on the evaluated fluorescence from the subject; generating an updated target graphical representation having a second boundary that is different than the first 
It would have been obvious before the effective filing date of the claimed invention to modify the patent claims so that to evaluate a fluorescence from the subject; determine a target boundary based on the evaluated fluorescence from the subject; generate an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and display the updated target graphical representation without the fluorescence as taught by Paitel to improve the specificity for target boundary detection. 
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-22 are rejected base on same reason as claim 1, please see table below for more detailed comparison.
Claim in Application 16861328
Claim in Application 16861334
1. A method of generating a display for viewing in a view through an eyepiece of a microscope, comprising:
1. A method of generating a display for viewing a subject in a view through an eyepiece of a microscope, comprising:
determining a pose of a head of the microscope relative to a subject;
determining a first pose of a viewing plane viewed through the eyepiece relative to the subject;

acquiring a first image of the subject at the viewing plane at the first pose at a first time;
displaying an initial target graphical representation having a first target boundary at the determined or recalled location of the target for simultaneous superimposed viewing with a live view of the subject with the eyepiece.
storing the first image;
displaying the first image in the view plane superimposed on a live image of the subject.
evaluating a fluorescence from the subject during the live view; determining a target boundary based on the evaluated fluorescence from the subject; generating an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and displaying the updated target graphical representation without the fluorescence.
paragraph [0061]: the secondary or augmented for representation 240 may also be displayed without the fluorescence. For example, during a selected procedure, fluorescence may occur during illumination of the subject 34 with a selected wavelength of light or energy. At that time, the fluorescence may occur within the subject 34 and the image may be analyzed by the microscope system 30. After analysis of the image, the identification of the augmented outline 240 may be made. The outline may then be displayed for view by the user 80, such as an overlay or superimposing of the outline 240 on the live view 220


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: pose determining system in claim 20.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 7, 10-12, 14-15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. .
Regarding claim 1, Hannula discloses a method of generating a display for viewing in a view through an eyepiece of a microscope, comprising:
aligning a pose of a head of the microscope relative to a subject (paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head (subject) and/or the microscope));
determining a target location within the subject (paragraph [0036]: FIG. 2, the method 40 further comprises identifying at least one anatomical landmark of the brain from the live image of the brain, as indicated by block 46); 
displaying an initial target graphical representation having a first target boundary at the determined or recalled location of the target for simultaneous superimposed viewing with a live view of the subject with the eyepiece (paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) (target graphical representation) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52; paragraph [0016]: the functional map comprising an anatomical model of the brain (having a target boundary) and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks; paragraph [0040]: FIG. 6 shows, for example, a 3-D export 100 following from an NBS procedure, with a segmentation tool allowing an operator to create a required segment to enable an NBS view 102 (having a first target boundary) to be modified and aligned according to a live microscope image).

Roberts discloses determining a pose of a head of the microscope relative to a subject (paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field.
Hannula as modified by Roberts discloses all the features with respect to claim 1 as outlined above. However, Hannula as modified by Roberts fails to disclose evaluating a fluorescence from the subject during the live view; determining a target boundary based on the evaluated fluorescence from the subject; generating an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and displaying the updated target graphical representation without the fluorescence.
Zeng discloses evaluating a fluorescence from the subject during the live view; determining a target boundary based on the evaluated fluorescence from the subject (paragraph [0046]: boundaries determined from the analysis of fluorescence images (second target boundary) may be displayed onto a white light image. Spectroscopy 360 may then be performed 
generating an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and displaying the updated target graphical representation without the fluorescence (paragraph [0063]: in image 950 are the white light image 952, images/data derived from optical computer tomography and near infrared fluorescence imaging 954 as well as in this instance, confocal microscopy images/data 956; paragraph [0002]: White light means a broad spectrum or combination of spectra in the visible range; paragraph [0005]: the spectra of fluorescence emissions can be used as a diagnostic tool; white light image has no fluorescence; paragraph [0043]: composite images may include highlighting, boundaries or other indicators that help delineate the suspect tissue region 255).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 3, Hannula as modified by Roberts and Zeng discloses the method of Claim 1, further comprising: 
determining a surface position viewed by a user (Hannula’s paragraph [0036]: FIG. 2, the method 40 further comprises identifying at least one anatomical landmark of the brain from the live image of the brain, as indicated by block 46; paragraph [0040]: Shape comparison and/or surface matching between a 3-D functional map, 2-D functional map and/or segmented brain image can then be conducted in order to accurately modify and align the functional map to the microscope image);
generating a surface graphical representation to illustrate the surface position (Hannula’s paragraph [0037]: The method 40 further comprises modifying the functional map so that the 
displaying the surface graphical representation (Hannula’s paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 4, Hannula as modified by Roberts and Zeng discloses the method of Claim 3, wherein displaying the target graphical representation includes displaying the target graphical representation relative to the displayed surface graphical representation to illustrate a location of the target relative to the surface (Hannula’s paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use 

Regarding claim 5, Hannula as modified by Roberts and Zeng discloses the method of Claim 1, further comprising: 
evaluating a view of the subject (Hannula’s paragraph [0036]: FIG. 2, the method 40 further comprises identifying at least one anatomical landmark of the brain from the live image of the brain, as indicated by block 46);
generating a subject graphical representation (Hannula’s paragraph [0037]: The method 40 further comprises modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation (i.e. is aligned) to the corresponding at least one anatomical landmark in the live image of the brain, as indicated by block 50); and
replacing the view of the subject with the displayed target graphical representation and the subject graphical representation (Hannula’s paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 7, Hannula as modified by Roberts and Zeng discloses the method of Claim 1, wherein determining a target boundary includes segmenting a bright region of the evaluated fluorescence from the subject (Zeng’s paragraph [0046]: boundaries determined from 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 10, Hannula as modified by Roberts and Zeng discloses the method of Claim 1, further comprising: determining a pose of a microscope relative to a pose of the subject (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; Hannula’s paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 11, Hannula discloses a method of generating a display for viewing in a view through an eyepiece of a microscope, comprising:
aligning a target pose of a target of a subject relative to a viewing surface through the eyepiece (paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the 
determining an initial target graphical representation having a first boundary of the target in the subject (paragraph [0036]: FIG. 2, the method 40 further comprises identifying at least one anatomical landmark of the brain from the live image of the brain, as indicated by block 46; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks); 
displaying the initial target graphical representation at the determined target location of the target for simultaneous viewing with a live view of the subject with the eyepiece (paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) (target graphical representation) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks; paragraph [0040]: FIG. 6 shows, for example, a 3-D export 100 following from an NBS procedure, with a segmentation tool allowing an operator to create a required segment to enable an NBS view 102 (having a first target boundary) to be modified and aligned according to a live microscope image).

Roberts discloses determining a target pose of a target of a subject relative to a viewing plane (paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; paragraph [0036]: generate one or more cross sections through an indicated incision plane and map that cross section to the incision plane within 3D model 134 such that the surgeon views the corresponding 3D structures beneath the incision plane prior to, and after, making the actual incision).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field.
Hannula as modified by Roberts discloses all the features with respect to claim 11 as outlined above. However, Hannula as modified by Roberts fails to disclose evaluating a fluorescence from the subject; determining a target boundary based on the evaluated fluorescence from the subject; generating an updated target graphical representation having a second target boundary based on the determined target boundary from the evaluated fluorescence; and displaying the updated target graphical representation without the fluorescence.
Zeng discloses evaluating a fluorescence from the subject; determining a target boundary based on the evaluated fluorescence from the subject (paragraph [0046]: boundaries 
generating an updated target graphical representation having a second target boundary based on the determined target boundary from the evaluated fluorescence; and displaying the updated target graphical representation without the fluorescence (paragraph [0063]: in image 950 are the white light image 952, images/data derived from optical computer tomography and near infrared fluorescence imaging 954 as well as in this instance, confocal microscopy images/data 956; paragraph [0002]: White light means a broad spectrum or combination of spectra in the visible range; paragraph [0005]: the spectra of fluorescence emissions can be used as a diagnostic tool; white light image has no fluorescence).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 12, Hannula as modified by Roberts and Zeng discloses the method of Claim 11, further comprising: 
determining a pose of a head of the microscope relative to the subject; wherein the determined target pose of the target is based at least in part on the determined pose of the head relative to the subject (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; Hannula’s paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance 

Regarding claim 14, Hannula as modified by Roberts and Zeng discloses the method of Claim 11, further comprising: 
acquiring an image of the subject relative to the viewing plane at a first time; displaying the acquired image at a second time after the first time for viewing through the eyepiece relative to a live view of the subject through the eyepiece (Hannula’s paragraph [0044]: continuously tracking the identified anatomical landmarks (as per method step 46 in FIG. 2), which may be done by using a tracking arrangement (which may be similar to the tracking arrangement 74 in FIG. 3) in which the relative position of the microscope with respect to the patient's head is monitored /tracked. Thereafter, this tracking method continuously updates the digitally overlaid NBS functional data to ensure that the identified anatomical landmarks of the functional map remain superimposed/aligned over the corresponding anatomical landmarks of the live image… as the microscope moves during the operation the "glued" MRI functional map can move correspondingly). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 15, Hannula as modified by Roberts and Zeng discloses the method of Claim 14, further comprising: 

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 18, Hannula discloses a system for viewing a subject through an eyepiece of a microscope, comprising:
a processor system configured to access a memory system and execute instructions (paragraph [0016]: a computer program product stored on a computer readable medium for 
align a position of a target relative to a plane that is viewable through the eyepiece (paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope); paragraph [0040]: Shape comparison and/or surface matching between a 3-D functional map, 2-D functional map and/or segmented brain image can then be conducted in order to accurately modify and align the functional map to the microscope image);
generate an initial graphical representation having a first boundary of the target (paragraph [0036]: FIG. 2, the method 40 further comprises identifying at least one anatomical landmark of the brain from the live image of the brain, as indicated by block 46; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks); 
display the initial graphical representation of the target relative to the plane; wherein the graphical representation and the subject are viewable simultaneously through the eyepiece (paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) (graphical representation) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical 
Hannula discloses all the features with respect to claim 18 as outlined above. However, Hannula fails to disclose determining a position of a target relative to a plane explicitly, and evaluate a fluorescence from the subject; determine a target boundary based on the evaluated fluorescence from the subject; generate an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and display the updated target graphical representation without the fluorescence. 
Roberts discloses determining a position of a target relative to a plane (paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; paragraph [0036]: generate one or more cross sections through an indicated incision plane and map that cross section to the incision plane within 3D model 134 such that the surgeon views the corresponding 3D structures beneath the incision plane prior to, and after, making the actual incision).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field.
Hannula as modified by Roberts discloses all the features with respect to claim 18 as outlined above. However, Hannula as modified by Roberts fails to disclose evaluate a fluorescence from the subject; determine a target boundary based on the evaluated fluorescence from the subject; generate an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target 
Zeng discloses evaluate a fluorescence from the subject; determine a target boundary based on the evaluated fluorescence from the subject (paragraph [0046]: boundaries determined from the analysis of fluorescence images may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue),
generate an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and display the updated target graphical representation without the fluorescence (paragraph [0063]: in image 950 are the white light image 952, images/data derived from optical computer tomography and near infrared fluorescence imaging 954 as well as in this instance, confocal microscopy images/data 956; paragraph [0002]: White light means a broad spectrum or combination of spectra in the visible range; paragraph [0005]: the spectra of fluorescence emissions can be used as a diagnostic tool; white light image has no fluorescence).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 20, Hannula as modified by Roberts and Zeng discloses the system of Claim 18, further comprising: 
a pose determining system; This element is interpreted under 35 U.S.C. 112(f) as the processor with the algorithm described in the specification; configured to determine a pose of a head of the microscope relative to the subject (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; Hannula’s paragraph [0042]: the live image can adjust accordingly to maintain 
wherein the graphical representation is displayed based at least in part on the determined relative pose (Hannula’s paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) (graphical representation) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 21, Hannula as modified by Roberts and Zeng discloses the system of Claim 18, wherein the processor system is further configured to execute instructions to: 
determine a surface of at least a portion of the subject (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; paragraph [0036]: generate one or more cross sections through an indicated incision plane and map that cross section to the incision plane within 3D model 134 such that the surgeon views the corresponding 3D structures beneath the incision plane prior to, and after, making the actual incision; Hannula’s paragraph [0040]: Shape comparison and/or surface matching between a 3-D functional map, 2-D functional map and/or segmented brain image can then be conducted in order to accurately modify and align the functional map to the microscope image);

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Claim 2, 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, in view of Zeng U.S. Patent Application 20050059894, and further in view of Ramirez Luna U.S. Patent Application 20190327394.
Regarding claim 2, Hannula as modified by Roberts and Zeng discloses all the features with respect to claim 1 as outlined above. However, Hannula as modified by Roberts and Zeng fails to disclose the at least one objective lens is configured to receive light from relative to the subject.

Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts and Zeng’s to receive light from relative to the subject as taught by Ramirez Luna, to provide operator convenient and comfortable medical microscope.

Regarding claim 8, Hannula as modified by Roberts, Zeng and Ramirez Luna discloses the method of Claim 1, further comprising:
evaluating a geometry of the target; wherein the target includes a plurality of portions; generating a second target graphical representation illustrating at least one portion of the geometry of the target of the plurality of portions of the target (Ramirez Luna’s paragraph [0492]: uses the optical calibration parameters to fuse live stereoscopic images with a three-dimensional model (geometry) of a brain tumor that was imaged pre-operatively using an MRI device… the processor 4102 selects a portion of the three-dimensional model that corresponds to the view recorded by the stereoscopic visualization camera 300. The processor 4102 may also change which portion of the model is displayed based on detecting how the working distance, magnification, and/or orientation of the camera 300 changes; Zeng’s paragraph [0046]: boundaries determined from the analysis of fluorescence images may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue); and
wherein displaying the initial target graphical representation includes displaying the second target graphical representation (Hannula’s paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts and Zeng’s to receive light from relative to the subject as taught by Ramirez Luna, to provide operator convenient and comfortable medical microscope.

Regarding claim 9, Hannula as modified by Roberts, Zeng and Ramirez Luna discloses the method of Claim 8, wherein displaying the second target graphical representation further comprises:
displaying in series each of a generated plurality of target portion graphical representations to illustrate a three-dimensional boundary of the target based on the evaluated geometry of the plurality of portions of the target (Ramirez Luna’s paragraph [0492]: uses the optical calibration parameters to fuse live stereoscopic images with a three-dimensional model (geometry) of a brain tumor that was imaged pre-operatively using an MRI device… the processor 4102 selects a portion of the three-dimensional model that corresponds to the view recorded by the stereoscopic visualization camera 300. The processor 4102 may also change which portion of the model is displayed based on detecting how the working distance, magnification, and/or orientation of the camera 300 changes; paragraph [0493]: The image processing performed by the processor 4102 may include smoothing boundaries between the graphical representation of the model and the live stereoscopic view).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts and Zeng’s to receive light from relative to the subject as taught by Ramirez Luna, to provide operator convenient and comfortable medical microscope.

Regarding claim 17, Hannula as modified by Roberts, Zeng and Ramirez Luna discloses the method of Claim 11, 
determining a first target geometry at a first time; determining a second target geometry at a second time; and evaluating whether a change has occurred regarding the target between the first time and the second time (Hannula’s paragraph [0044]: continuously tracking the identified anatomical landmarks (as per method step 46 in FIG. 2), which may be done by using a tracking arrangement (which may be similar to the tracking arrangement 74 in FIG. 3) in which the relative position of the microscope with respect to the patient's head is monitored /tracked. Thereafter, this tracking method continuously updates the digitally overlaid NBS functional data to ensure that the identified anatomical landmarks of the functional map remain superimposed/aligned over the corresponding anatomical landmarks of the live image… as the microscope moves during the operation the "glued" MRI functional map can move correspondingly; Ramirez Luna’s paragraph [0492]: the processor 4102 selects a portion of the three-dimensional model that corresponds to the view recorded by the stereoscopic visualization camera 300. The processor 4102 may also change which portion of the model is displayed based on detecting how the working distance, magnification, and/or orientation of the camera 300 changes);
wherein the updated target graphical representations having the second target boundary illustrates the determined second target geometry (Zeng’s paragraph [0046]: boundaries determined from the analysis of fluorescence images may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue; Ramirez Luna’s paragraph [0492]: the processor 4102 selects a portion of the three-dimensional model that corresponds to the view recorded by the stereoscopic visualization camera 300. The processor 4102 may also change which portion of the model is displayed based on detecting how the working distance, magnification, and/or orientation of the camera 300 changes).
.

Claim 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, in view of Zeng U.S. Patent Application 20050059894, in view of Ramirez Luna U.S. Patent Application 20190327394, and further in view of Forutanpour U.S. Patent Application 20140078175.
Regarding claim 13, Hannula as modified by Roberts, Zeng and Ramirez Luna discloses the method of Claim 11, further comprising: receiving an input from a user regarding displaying the target graphical representation; wherein the input allows the user to select how to display the target graphical representation (Ramirez Luna’s paragraph [0265]: The configuration panel may also provide the operator an option to overlay the peripheral data with stereoscopic image data or display as a separate picture). However, Hannula as modified by Roberts, Zeng and Ramirez Luna fails to disclose the input allows the user to select whether or not to display the target graphical representation. 
Forutanpour discloses the input allows the user to select whether or not to display the target graphical representation (paragraph [0072]: User input, such as via user interface module 160 of FIG. 1, may also be used to determine whether or not a virtual object is superimposed over the face of a person and/or which virtual object is superimposed).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts, Zeng and Ramirez Luna’s to allow user to select display option as taught by Forutanpour, to provide a flexible display system.

Regarding claim 19, Hannula as modified by Roberts, Zeng, Ramirez Luna and Forutanpour discloses the system of Claim 18, further comprising:
an input operable to generate a signal regarding an input from a user to select display of the graphical representation (Forutanpour’s paragraph [0072]: User input, such as via user interface module 160 of FIG. 1, may also be used to determine whether or not a virtual object is superimposed over the face of a person and/or which virtual object is superimposed; Ramirez Luna’s paragraph [0265]: The configuration panel may also provide the operator an option to overlay the peripheral data with stereoscopic image data or display as a separate picture). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts, Zeng and Ramirez Luna’s to allow user to select display option as taught by Forutanpour, to provide a flexible display system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, in view of Zeng U.S. Patent Application 20050059894, and further in view of Yoshida U.S. Patent Application 20130266123.
Regarding claim 16, Hannula as modified by Roberts and Zeng discloses all the features with respect to claim 11 as outlined above. However, Hannula as modified by Roberts and Zeng fails to disclose displaying an instrument graphical representation relative to the displayed target graphical representation. 
Yoshida discloses displaying an instrument graphical representation relative to the displayed target graphical representation (paragraph [0129]: fig. 19… display a display graph in which the non-motion area of the C-arm 15 (instrument) calculated by the calculating unit 262 is superimposed on the graph… 3D model 58, a 3D blood vessel image 59, or the like at an angle on the curve 41 to be superimposed and to be displayed on the display unit 23).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, in view of Zeng U.S. Patent Application 20050059894, and further in view of Viola U.S. Patent 6436054.
Regarding claim 22, Hannula as modified by Roberts and Zeng discloses the system of Claim 18, wherein the processor system configured to access the memory system and execute instructions to determine the position of the target relative to the plane that is viewable through the eyepiece (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; paragraph [0036]: generate one or more cross sections through an indicated incision plane and map that cross section to the incision plane within 3D model 134 such that the surgeon views the corresponding 3D structures beneath the incision plane prior to, and after, making the actual incision). However, Hannula as modified by Roberts and Zeng fails to disclose recalling a pose of the target within a prior acquired image of the subject. 
Viola discloses recalling a pose of the target within a prior acquired image of the subject (col. 14 line 64-67: retrieve samples having tissue basket 556 at different radial orientations that can advantageously recall the position of the prior sample taken).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts and Zeng’s to recall a pose as taught by Viola, to recall sample retrieval position efficiently.

Response to Arguments

Applicant's arguments filed 12/20/2021, page 10 - 16, with respect to the rejection(s) of claim(s) 1, 11 and 18 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 10 about 112(f) claim interpretation.

In reply, “pose determining system” in claim 20 is a generic placeholder linked by the transition word "configured to", the generic placeholder is not modified by sufficient structure for performing the claimed function. The applicant can amend the claim as pose determining system comprising a sensor to avoid claim interpretation.

Applicant argues on page 10-16 that Hannula, however, Goes not disclose that a target boundary is determined or that a first or second boundary is made with a graphical representation, as claimed in Claim 1; and Zeng clearly does not overcome the admitted failures of the other cited references to disclose or render obvious claim 1 including displaying an initial target graphical representation, generating an updated target graphical representation, and displaying the updated target graphical representation without the fluorescence, particularly with first and second boundaries.

In reply, the rejection is based on Hannula, Roberts and Zeng combined. Hannula discloses a target boundary is determined or that a first or second boundary is made with a graphical representation, displaying an initial target graphical representation (paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) (target graphical representation) on the live image of the having a target boundary) and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks; paragraph [0040]: FIG. 6 shows, for example, a 3-D export 100 following from an NBS procedure, with a segmentation tool allowing an operator to create a required segment to enable an NBS view 102 (having a first target boundary) to be modified and aligned according to a live microscope image).
Zeng discloses generating an updated target graphical representation, and displaying the updated target graphical representation without the fluorescence (paragraph [0046]: boundaries determined from the analysis of fluorescence images (second target boundary) may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue; paragraph [0063]: in image 950 are the white light image 952, images/data derived from optical computer tomography and near infrared fluorescence imaging 954 as well as in this instance, confocal microscopy images/data 956; paragraph [0002]: White light means a broad spectrum or combination of spectra in the visible range; paragraph [0005]: the spectra of fluorescence emissions can be used as a diagnostic tool; paragraph [0043]: composite images may include highlighting, boundaries or other indicators that help delineate the suspect tissue region 255). White light is broad spectrum or combination of spectra in the visible range, fluorescence is near infrared, white light image has no fluorescence.

In summary, the examiner suggests applicant incorporate claim 8 into each independent claim to further advance the prosecution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/YI YANG/
Examiner, Art Unit 2616